NO. 07-09-00203-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                    JUNE 30, 2011


                          XAN ROSS ORMON, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


            FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

               NO. 47,237-B; HONORABLE JOHN B. BOARD, JUDGE


Before CAMPBELL and HANCOCK, JJ., and BOYD, S.J.1


                              MEMORANDUM OPINION

      The trial court adjudicated appellant Xan Ross Ormon guilty of burglary of a

habitation, revoked his order of community supervision, and sentenced him to four

years confinement in prison. He appeals. We will affirm.


                                     Background


      In October 2003, appellant plead guilty to an indicted charge of burglary of a

habitation. The court deferred adjudication of guilt and placed appellant under an order


      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
of community supervision for five years.     After the State filed its second motion to

proceed to adjudication in March 2008, appellant’s community supervision was

extended until October 2012.


      The State filed its third motion to proceed with adjudication of guilt in March

2009. As grounds, the State alleged appellant violated four conditions of his community

supervision order: he traveled beyond the geographic limitation of the order without

court permission; he failed to pay the monthly supervision fee for January and February

2009; he failed to pay restitution for July 2008 through February 2009; and he failed to

pay delinquent probation fees for January 2009 and February 2009.


      At the hearing, appellant plead true to the violations alleged. The trial court then

received evidence which included the testimony of a probation officer. According to the

officer, appellant requested permission to travel to New Orleans, outside the geographic

limitation of his community supervision order. The request was denied. The officer then

attempted two home visits but was unable to locate appellant. Following investigative

telephone calls and a visit to appellant’s workplace, the officer received a call from

appellant. He admitted traveling to New Orleans. Concerning appellant’s claim that

financial duress caused his payment arrearages, the probation officer testified that

appellant offered to “overnight” the past due sums if allowed to travel to New Orleans.


      Appellant testified in his defense. He explained the purpose of his trip to New

Orleans was to attend a business conference that he considered necessary to his

continued employment.      And he fell behind on restitution and fees because of

insufficient income. After close of the evidence, the trial court sentenced appellant to

                                            2
four years confinement in prison. In open court, following pronouncement of sentence,

appellant offered to bring current his arrearages if allowed to remain on community

supervision. The trial court declined the offer. Appellant now appeals.


                                        Analysis


      Through a single issue, appellant argues the evidence was insufficient to support

revocation of community supervision. A community supervision revocation proceeding

is neither a criminal nor a civil trial, but an administrative proceeding. Cobb v. State,

851 S.W.2d 871, 873 (Tex.Crim.App. 1993). We review an order revoking community

supervision under an abuse of discretion standard. Cardona v. State, 665 S.W.2d 492,

493   (Tex.Crim.App.     1984);   Jackson       v.   State,   645 S.W.2d 303,    305

(Tex.Crim.App.1983).    A trial court abuses its discretion if its decision is so clearly

wrong that it lies outside the zone within which reasonable people might disagree.

Wilkins v. State, 279 S.W.3d 701, 703-704 (Tex.App.--Amarillo 2007, no pet.). The trial

judge is the sole trier of fact and determines the credibility of the witnesses and the

weight given their testimony. Allbright v. State, 13 S.W.3d 817, 818-19 (Tex.App.--Fort

Worth 2000, pet. refused).


      We review the evidence in the light most favorable to the court’s ruling. Cardona,
665 S.W.2d at 493; Allbright, 13 S.W.3d at 819. Hence a factual sufficiency review is

inapplicable to revocation proceedings. Allbright, 13 S.W.3d at 818. See also Cherry v.

State, 215 S.W.3d 917, 919 (Tex.App.--Fort Worth 2007, pet. refused) (collecting

cases). Appellant makes an argument the evidence supporting revocation was factually

insufficient, and in support cites Pierce v. State. 113 S.W.3d 431, 436 (Tex.App.--

                                            3
Texarkana 2003, pet. refused). We do not read Pierce to set forth a different standard

for review of a revocation order than we have stated. To the extent appellant intends

his issue to include a claim that the trial court abused its discretion because the

evidence was factually insufficient to support revocation, we overrule the issue.


       The burden is on the State in a revocation proceeding to prove by a

preponderance of the evidence that the defendant is the same individual named in the

judgment and order of community supervision, and the defendant violated a term of

community supervision in the motion to revoke. Cobb, 851 S.W.2d at 873-74. This

standard is met when the greater weight of the credible evidence creates a reasonable

belief that the defendant violated a condition of his or her community supervision as the

State alleged. Martin v. State, 623 S.W.2d 391, 393 n.5 (Tex.Crim.App. 1981) (panel

op.); Allbright, 13 S.W.3d at 819.


       A plea of “true” to even one allegation in the State’s motion is sufficient to support

a judgment revoking community supervision.         Cole v. State, 578 S.W.2d 127, 128

(Tex.Crim.App. 1979); Lewis v. State, 195 S.W.3d 205, 209 (Tex.App.--San Antonio

2006, no pet.). Here appellant pled true to each violation alleged and the State offered

undisputed proof that appellant traveled beyond the ordered area of supervision without

court authorization. Further, appellant’s attempt to bargain for continued community

supervision by offering to “overnight” payment of restitution and fees and pay the

arrearages is some evidence belying his affirmative claim of inability to pay fees and




                                             4
restitution.   Finally, the punishment the trial court assessed is within the range

authorized by statute.2


       But as we discern it, the core of appellant’s issue is that, despite his plea of true

to the violations the State alleged, the trial court abused its discretion by sentencing him

to confinement rather than continuing his community supervision. It is the general rule

that as long as a sentence is within the proper range of punishment, it will not be

disturbed on appeal. Jackson v. State, 680 S.W.2d 809, 814 (Tex.Crim.App. 1984).

See generally Ex parte Chavez, 213 S.W.3d 320, 323-24 (Tex.Crim.App. 2006)

(describing essentially “unfettered” sentencing discretion of court). As we have noted,

and as is clear from appellant’s testimony, this was the third hearing of a motion to

proceed in his case. And, asked at this last adjudication hearing by the trial court about

the circumstances of the burglary to which he plead guilty in 2003, appellant told the

court he did not know anything about the offense because “I didn’t do it.” We find the

trial court did not abuse its discretion by revoking appellant’s community supervision

and imposing a sentence within the range authorized by law.           Appellant’s issue is

overruled.




       2
        Generally, burglary of a habitation is classified as a second-degree felony,
punishable by a sentence of two to twenty years’ imprisonment and a fine not to exceed
$10,000. See Tex. Penal Code Ann. §§ 30.02(c)(2); 12.33(a),(b) (West 2011).
                                             5
                                      Conclusion


      Having overruled appellant’s sole issue, we affirm the judgment of the trial court.




                                                       James T. Campbell
                                                            Justice

Do not publish.




                                            6